DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 11,044,658 in view of Borean (US 2018/0359696)
With respect to claim 1, 
17/328,399 – Instant Application
11,044,658 – Parent Patent
1. An electronic apparatus comprising:
1. A mobile apparatus connectable with a home network, the mobile apparatus comprising:
a wireless communication interface configured to wirelessly communicate with an access point, a first device, and a second device,
a wireless communication interface configured to wirelessly communicate with an access point, a first device, and a second device;
a memory configured to store network connection information of the first device for connecting with the access point;
a memory;

a touch screen; and
and a processor configured to:
a processor configured to:

after the mobile apparatus has established connection with the access point, perform network connection for the first device to connect the first device with the access point, after the network connection for the first device is completed, store network connection information of the first device for connecting the access point in the memory,
receive, from the second device, a wireless signal requesting the network connection information for connecting with the access point, and
receive from the second device, via the wireless communication interface and not through the access point, a wireless signal requesting network connection information,

determine whether the second device is capable of completing connection with the home network based on the network connection information of the first device, and
based on determining that the second device is capable of using the network connection information of the first device,
in response to determining that the second device is capable of completing connection with the home network based on the network connection information of the first device,
transmit the network connection information of the first device to the second device. by which the second device is able to connect with the access point.
transmit, via the wireless communication interface, the stored network connection information of the first device to the second device for connecting the second device with the access point.



Regarding Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.

Regarding Claim 2, The claim fails to explicitly teach the processor is configured to determine that the second device is capable of using the network connection information of the first device based on a user input allowing the second device to connect with the access point using the network connection information of the first device.
Borean teaches determining that the second device is capable of using the network connection information of the first device based on a user input allowing the second device to connect with the access point using the network connection information of the first device. (¶ [0189], see specifically list of request locations, ¶ [0173], see specifically approval).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to use the system of Borean to authorize and configure devices in the system of the parent case as taught by Borean.
The motivation is that it provides better security to allow a user to manually authorize connections in the system of the parent case.

Regarding Claim 3, Claim 3 corresponds to Claim 5 of the parent case.
Regarding Claim 4, Claim 4 corresponds to Claim 6 of the parent case.
Regarding Claim 5, Claim 5 corresponds to claim 7 of the parent case.
Regarding Claim 6, claim 6 corresponds to claim 9 of the parent case.

Regarding Claim 7, the parent claim fails to explicitly teach the processor is further configured to: transmit, to an external server, a signal requesting the network connection information of the first device, and receive the network connection information through the wireless communication interface from the external server.
Borean teaches the processor is further configured to: transmit, to an external server, a signal requesting the network connection information of the first device, and receive the network connection information through the wireless communication interface from the external server. (¶ [0196], see specifically connectivity managing entity).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to use the system of Borean to authorize and configure devices in the system of the parent case as taught by Borean.
The motivation is that it provides better security to allow a user to manually authorize connections in the system of the parent case.

Regarding Claim 8, the parent claim fails to explicitly teach a display; wherein the processor is configured to display a list of devices on the display, wherein the devices include the second device requesting the network connection information of the first device for connecting with the access point.
Borean teaches a display; wherein the processor is configured to display a list of devices on the display, wherein the devices include the second device requesting the network connection information of the first device for connecting with the access point. (¶ [0189], see specifically list of request locations, ¶ [0173], see specifically approval).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to use the system of Borean to authorize and configure devices in the system of the parent case as taught by Borean.
The motivation is that it provides better security to allow a user to manually authorize connections in the system of the parent case.

Regarding Claims 9-16, are the method corresponding to the apparatus of claims 1-8.

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,044,658 in view of Varoglu (2014/0012913).
Regarding Claim 17, the parent claim fails to explicitly teach the processor is configured to communicate with the first device and the second device through a first wireless communication interface, and to communicate with the access point through a second wireless communication interface, and wherein the first wireless communication interface comprises a Bluetooth communication module, and the second wireless communication interface comprises a Wi-Fi communication module.
Varoglu from the same or similar field of endeavor teaches the processor is configured to communicate with the first device and the second device through a first wireless communication interface (¶ [0044], see specifically Bluetooth).
 and to communicate with the access point through a second wireless communication interface (¶ [0069], see specifically wi-fi connection to the internet), 
and wherein the first wireless communication interface comprises a Bluetooth communication module, and the second wireless communication interface comprises a Wi-Fi communication module (¶ [0044], and [0069], wifi and Bluetooth).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to use a bluetooth interface to configure the device in the system of the prior patent as taught by Varoglu.
The motivation is partly taught directly by Varoglu in ¶ [0060], where it is stated that UE’s suffer from the same basic problem of difficult configuration of the prior case. It would be obvious that the system of the prior case can be applied to all user devices as taught by Varoglu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419